Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 2 is objected to because of the following informalities:  In claim 2, lines 2-3, “the plurality” (singular) is the noun and therefor in line 3, “are provided” should be --is provided--. Appropriate correction is required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claim 7 is finally rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. There is not seen to be any original support in lines 1-2 for “has a first slot configured to receive the plurality of U-shaped hooks”, as a single slot is not arranged to receive plural hooks as claimed. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 4, 10-11, 13-17 and 21-22 are finally rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In claim 4, line 3, “the U-shaped hook” lacks singular and particular antecedent basis. 
In claim 10, line 10, it is not seen that a singular “the U-shaped hook” has antecedent basis. 
In claim 21, line 8, “the plurality of the U-shaped hook” lacks antecedent basis with line 7, and apparently should be --the plurality of U-shaped hooks--.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 21 is finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Macomber (3,371,815). Macomber discloses a wrapping device (10) for securing goods on a transportation carrier, the wrapping device comprising a flexible planar wrap body (16) having a first side (outer side of Figure 1) and a second side opposing the first side, a fastening device (32 and/or 40) removably connected to the flexible wrap body in going from an applied to an unapplied condition, the fastening device being disposed along the first side of the flexible wrap body, and a plurality of straps (including 26b and 28b) removably attached to the fastening device, and a plurality of U-shaped hooks (36, 36, 44, 44) secured along a length of the fastening device. 
Applicant’s arguments and amendments filed April 23, 2021 with respect to the previous grounds of rejection have been fully considered and are persuasive. The previous grounds of rejection have been withdrawn. However, some claim indefiniteness remains as explained above, and new claim 21 appears to not be distinguished from Macomber, as explained above.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Claims 1-3, 5 and 8-9 are allowed except for the ungrammatical portion of    claim 2.

Claims 4 and 7 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) set forth in this Office action.
 
Claims 10-11 and 13-17 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office action against claim 10.

Claim 22 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) of claim 21 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
to.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                                                                                                                                                                                                                                	
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG